Exhibit 10.1

UNITED CONTINENTAL HOLDINGS, INC.

SENIOR OFFICER SEVERANCE PLAN

(Effective October 1, 2014)

In order to encourage the retention of key management employees and to replace
severance benefits previously provided under employment agreements with certain
officers, the Compensation Committee of the Board of Directors (the “Committee”)
of United Continental Holdings, Inc., a Delaware corporation (“UCH”), has
adopted this Senior Officer Severance Plan (as it may be amended pursuant to the
terms hereof, this “Plan”).

UCH and its wholly-owned subsidiary, United Airlines, Inc., a Delaware
corporation (previously named Continental Airlines, Inc. and successor to United
Air Lines, Inc.) (the “Company”), previously entered into employment agreements
with certain officers of UCH and the Company. The Committee terminated such
employment agreements in accordance with the non-renewal provisions at the end
of the term expiring September 30, 2014. Upon and following the expiration and
termination of such employment agreements, Participants (as defined in
Section 2) shall be eligible for benefits pursuant to this Plan.

SECTION 1. Definitions. For purposes of this Plan, the following terms shall
have the meanings set forth below:

(a) “Accrued Rights” shall have the meaning set forth in Section 3(b).

(b) “Affiliate(s)” shall mean, with respect to any specified person, any other
person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
person, it being understood that control of an entity shall require the direct
or indirect ownership of a majority of the outstanding capital stock of such
entity. For purposes of the definition of “Affiliate(s),” the term “person” has
the meaning described in Section 13(d) of the Securities Exchange Act of 1934,
as amended from time to time, or any successor statute thereto.

(c) “Annual Base Salary” shall mean, with respect to any Participant, such
Participant’s annual rate of base salary in effect immediately prior to such
Participant’s Termination Date (or, in the event of a Good Reason Termination,
the annual rate of base salary in effect immediately prior to the event giving
rise to the Good Reason Termination if such annual base salary is higher than
the annual base salary in effect immediately prior to such Participant’s
Termination Date).

(d) “Cause” shall mean, with respect to any Participant, the occurrence of any
one of the following:

(i) gross negligence or willful misconduct in the performance of, or such
Participant’s abuse of alcohol or drugs rendering such Participant unable to
perform, the material duties and services required for the Participant’s
position with the Company;

(ii) the Participant’s conviction or plea of nolo contendre for any crime
involving moral turpitude or a felony;



--------------------------------------------------------------------------------

(iii) the Participant’s commission of an act of deceit or fraud intended to
result in personal and unauthorized enrichment of the Participant at the expense
of UCH or any of its Affiliates; or

(iv) the Participant’s material violation of the written policies of UCH or the
Company (including United’s Ethics and Compliance Principles, as in effect from
time to time), the Participant’s material breach of a material obligation of the
Participant to UCH or the Company pursuant to the Participant’s duties and
obligations under UCH’s Bylaws, or the Participant’s material breach of a
material obligation of the Participant to UCH or the Company pursuant to any
award or agreement between the Participant and UCH or the Company.

(e) “Claimant” shall have the meaning set forth in Section 4(c).

(f) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time, or any successor statute thereto.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(h) “Continuation Coverage” shall mean, subject to the limitations described in
this definition, the continued coverage of a Participant and the Participant’s
eligible dependents under the following welfare benefit plans available to
similarly situated employees of the Company who have not terminated employment
(or the provision of similar benefits, which may include the provision of
benefits under one or more insurance policies): medical, dental, basic term life
insurance (in an amount determined in accordance with Company policy and with
respect to which the Participant was eligible on the Termination Date), vision
care, accidental death and dismemberment, and prescription drug. Such coverage
shall be provided by the Company during the Severance Period at no greater cost
to the Participant (and at no greater after-tax cost to any Effective Date
Participant) than that applicable to a similarly situated employee of the
Company who has not terminated employment; provided, however, that the coverage
under a particular welfare benefit plan (or the receipt of similar benefits)
shall terminate upon the Participant’s receipt of similar benefits from a
subsequent employer. Continuation Coverage shall be subject to the application
of any Medicare or other coordination of benefits provisions under a particular
welfare benefit plan. Notwithstanding any provision in this Plan to the
contrary, each Participant (and/or each of such Participant’s eligible
dependents) shall be entitled upon the expiration of the Severance Period to
purchase an additional 18 months of coverage under a group health plan subject
to Sections 601 through 608 of ERISA. Such additional coverage shall be made
available to such Participant at COBRA rates. The Continuation Coverage
described in this definition shall be offered solely as an alternative to any
COBRA coverage applicable to any group health plan otherwise available to the
Participant (and each of the Participant’s dependents, if any) within the
meaning of Sections 601 through 608 of ERISA and shall not affect the
Participant’s eligibility to participate in any retiree medical plan maintained
by UCH or the Company in accordance with its terms.

(i) “Disability” shall mean, with respect to any Participant, such Participant
becoming incapacitated for a period of at least 180 days by accident, sickness
or other

 

2



--------------------------------------------------------------------------------

circumstance that renders such Participant mentally or physically incapable of
performing the material duties and services required of the Participant in the
Participant’s position with UCH or the Company on a full-time basis during such
period.

(j) “Effective Date” shall mean October 1, 2014.

(k) “Effective Date Participant” shall have the meaning set forth in Section 2.

(l) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute thereto.

(m) “Flight Benefits” shall mean the flight benefits provided under the Officer
Travel Policy. Effective Date Participants who have Grandfathered Flight
Benefits (as such term is defined in the Officer Travel Policy) shall retain
such Grandfathered Flight Benefits.

(n) “Good Reason Termination” shall mean a Participant’s termination of
employment for any of the following reasons:

(i) a material diminution in the Participant’s authority, duties, or
responsibilities from those applicable to the Participant as of the date that
the Participant first becomes an eligible Participant pursuant to the terms of
this Plan or as agreed to in writing by the Participant and UCH and/or the
Company;

(ii) a material diminution in the Participant’s Annual Base Salary, except to
the extent such diminution in Annual Base Salary is (1) a result of a generally
applicable reduction in base salaries imposed on substantially all of the
officers of UCH and its Subsidiaries and (2) is an amount proportionate to the
salary reduction for other officers of UCH and its Subsidiaries at substantially
the same title or level as the Participant;

(iii) a relocation of the Participant’s principal place of employment by more
than 50 miles; or

(iv) a material breach by UCH or the Company of any provision of this Plan or
the Officer Travel Policy.

Notwithstanding the foregoing or any other provision in this Plan to the
contrary, any assertion by a Participant of a Good Reason Termination shall not
be effective unless all of the following conditions are satisfied:

(w) the conditions described in the preceding sentence giving rise to the
Participant’s termination of employment must have arisen without the
Participant’s written consent;

(x) the Participant must provide written notice to UCH and the Company of such
condition and the Participant’s intent to terminate employment, in accordance
with Section 7(a) of this Plan, within 90 days after the initial existence of
the condition;

 

3



--------------------------------------------------------------------------------

(y) the condition specified in such notice must remain uncorrected for 30 days
after receipt of such notice by UCH and the Company; and

(z) the date of the Participant’s termination of employment must occur within 90
days after the notice provided by the Participant pursuant to clause (x).

(o) “Involuntary Termination” shall mean any termination of a Participant’s
employment with the Company which does not result from such Participant’s
(i) resignation, (ii) death, (iii) Cause, (iv) retirement under the Company’s
retirement policy or program generally applicable to similarly situated
employees of the Company (except in circumstances determined by the Company), or
(v) Disability.

(p) “Officer Travel Policy” shall mean the United Continental Holdings, Inc.
Officer Travel Policy, as in effect on October 1, 2010.

(q) “Participant” shall have the meaning set forth in Section 2.

(r) “Payments” shall have the meaning set forth in Section 3(e).

(s) “Plan Administrator” shall mean (i) the Committee with respect to any
Participant who is subject to section 16 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and (ii) the Company’s Chief Executive Officer
or such other person as may be designated by the Committee from time to time
with respect to any Participant who is not subject to section 16 of the Exchange
Act.

(t) “Severance Benefits” shall have the meaning set forth in Section 3(c).

(u) “Severance Period” shall mean 18 months.

(v) “Subsidiary” shall mean any entity in which UCH, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of its
stock.

(w) “Termination Date” shall mean, with respect to any Participant, the
effective date of such Participant’s termination of employment, as determined in
accordance with Section 5(h).

(x) “Termination Payment” shall mean an amount equal to 1.5 times the sum of
(1) the Participant’s Annual Base Salary, and (2) the Participant’s annual bonus
pursuant to the annual, calendar-year bonus award for the year of such
termination of employment, based on the target level of performance; provided,
however, that if it is reasonably expected that the Participant will be a
“covered employee” within the meaning of Section 162(m) of the Code for the year
in which termination of employment occurs, then the amount described in clause
(2) shall be equal to the target percentage under the Participant’s annual bonus
award for the year prior to the year of termination of employment, multiplied by
the Participant’s Annual Base Salary described in clause (1).

(y) “WARN” shall have the meaning set forth in Section 6(a).

 

4



--------------------------------------------------------------------------------

SECTION 2. Eligibility. Participants in this Plan (“Participants”) are those
individuals who are classified as employees of UCH or the Company and who are
elected or appointed to the position of Senior Vice President of the Company as
of or following the Effective Date or who are selected as Participants in this
Plan by the Committee. Effective Date Participants are those individuals who are
officers of the Company as of the Effective Date. UCH and the Company may assign
the Participant’s employment to any Subsidiary or Affiliate of UCH or the
Company and such assignment shall not constitute a termination under this Plan,
provided that, upon any such assignment, the Participant shall remain eligible
for participation under this Plan.

SECTION 3. Compensation, Benefits and Effect of Termination of Employment.

(a) Compensation and Benefits. During the period of the Participant’s
employment, such Participant shall receive an annual base salary in an amount as
in effect on the Effective Date with respect to any Effective Date Participant
or such other amount as the Participant and the Company may agree upon from time
to time. The Participant’s base salary shall be paid in accordance with the
Company’s payroll practice for similarly situated employees. The Participant
shall be eligible to participate in the annual and long-term incentive
compensation programs maintained by UCH or its Subsidiaries for similarly
situated employees at the discretion of the Committee. The Participant shall be
allowed to participate in all benefits, plans, policies and programs maintained
by UCH or its Subsidiaries for similarly situated employees, including the
Officer Travel Policy. UCH shall not change, amend or discontinue any Effective
Date Participant’s Flight Benefits without such Effective Date Participant’s
prior written consent.

(b) Effect of Termination of Employment on Compensation and Accrued Rights. Upon
termination of a Participant’s employment with UCH or the Company for any
reason, all compensation and all benefits to the Participant shall terminate,
provided that the Company shall pay the Participant: (i) the earned but unpaid
portion of the Participant’s Annual Base Salary through the Termination Date;
(ii) any annual, long-term, or other incentive award that relates to a completed
fiscal year or performance period, as applicable, and is payable (but not yet
paid) on or before the Termination Date, which shall be paid in accordance with
the terms of such award; (iii) a lump-sum payment in respect of accrued but
unused vacation days at the Participant’s per-business-day Annual Base Salary
rate in effect as of the Termination Date; and (iv) any unpaid expense or other
reimbursements due to the Participant (collectively, the “Accrued Rights”). If
any Effective Date Participant and UCH were parties to an agreement on the day
immediately prior to the Effective Date that provided such Effective Date
Participant with Continuation Coverage in connection with a termination of such
Effective Date Participant’s employment for reasons other than Involuntary
Termination or a Good Reason Termination (but in any event not for “Cause”),
then upon termination pursuant to this Section 3(b), such Effective Date
Participant shall be eligible to receive Continuation Coverage in accordance
with the terms of such prior agreement.

(c) Involuntary Termination and Good Reason Termination. Subject to Sections
3(f) and 5, upon a Participant’s termination of employment with UCH or the
Company which constitutes an Involuntary Termination or a Good Reason
Termination, in addition to the Accrued Rights, the Company shall also provide
the Participant the following payments and benefits set forth in this
Section 3(c) (collectively, the “Severance Benefits”):

(i) Continuation Coverage for the Severance Period for the Participant and the
Participant’s eligible dependents; provided, however, if any Effective Date
Participant and UCH were parties to an agreement on the day immediately prior to
the Effective Date that provided such Effective Date Participant with
Continuation Coverage for a period of time greater than the Severance Period,
then upon termination pursuant to this Section 3(c), such Effective Date
Participant and the Effective Date Participant’s eligible dependents shall be
eligible to receive Continuation Coverage for such greater time period in
accordance with such prior agreement;

 

5



--------------------------------------------------------------------------------

(ii) the Termination Payment, payable in a cash lump sum within 60 days
following the Termination Date;

(iii) outplacement services provided by an agency selected by the Company at the
Company’s cost and commencing on the effective date of the general release of
claims contemplated in Section 3(f) and continuing for a period of 12 months
thereafter.

Notwithstanding any provisions in this Agreement to the contrary, the Committee
may, in its sole and absolute discretion, in the event of the Participant’s
material breach of a material obligation of the Participant to UCH or the
Company pursuant to any award or agreement between the Participant and UCH or
the Company: (A) terminate the right of such Participant to receive the
Termination Payment pursuant to clause (ii) of this Section 3(c), to the extent
it has not been paid, (B) discontinue the right of such Participant to
outplacement benefits described in clause (iii) of this Section 3(c), (C) seek
the recoupment of any Termination Payment paid to such Participant under clause
(ii) of this Section 3(c), including through exercise rights of set-off,
forfeiture or cancellation, to the full extent permitted by law, with respect to
any other awards, benefits or payments otherwise due the Participant from UCH,
the Company or any of their Affiliates, to the extent the Committee in its sole
discretion deems appropriate after considering the relevant facts and
circumstances. Any termination and/or recoupment of a Participant’s benefits
under this Plan shall be in addition and without prejudice to any other remedies
that UCH or the Company might elect to assert.

(d) Flight Benefits. Subject to Sections 3(f) and (5), upon a termination of
employment with UCH or the Company (for any reason other than Cause) of (i) any
Effective Date Participant or (ii) any Participant who has been employed by UCH
or any of its Subsidiaries for at least five years as of the Termination Date,
the Company shall provide such Participant with Flight Benefits for the
Participant’s lifetime. The post-separation Flight Benefits provided to such
Participant do not include the benefit described in section 3(vii)(e) of the
Officer Travel Policy (relating to an annual gross up amount); provided,
however, that if an Effective Date Participant has a grandfathered right to such
post-separation benefit, then such benefit shall be retained by the Effective
Date Participant and reflected in the records of the Company. The provisions of
this Section 3(d) shall survive any termination or amendment of this Plan with
respect to any Effective Date Participant. UCH shall not change, amend or
discontinue any Effective Date Participant’s Flight Benefits without such
Effective Date Participant’s prior written consent.

(e) Section 280G. Notwithstanding anything to the contrary in this Plan, by
participating in this Plan, each Participant expressly agrees that if the
payments and benefits

 

6



--------------------------------------------------------------------------------

provided for in this Plan or any other payments and benefits which such
Participant has the right to receive from UCH, the Company and their Affiliates
(collectively, the “Payments”), would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the Payments shall be either
(a) reduced (but not below zero) so that the present value of the Payments will
be one dollar ($1.00) less than three times the Participant’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of the
Payments received by the Participant shall be subject to the excise tax imposed
by Section 4999 of the Code or (b) paid in full, whichever produces the better
net after-tax position to the Participant. The reduction of Payments, if any,
shall be made by reducing first any Payments that are exempt from Section 409A
of the Code and then reducing any Payments subject to Section 409A of the Code
in the reverse order in which such Payments would be paid or provided (beginning
with such payment or benefit that would be made last in time and continuing, to
the extent necessary, through to such payment or benefit that would be made
first in time). The determination as to whether any such reduction in the
Payments is necessary shall be made by the Committee in good faith. If a reduced
Payment is made or provided and, through error or otherwise, that Payment, when
aggregated with other payments and benefits from UCH (or its Affiliates) used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times the Participant’s base amount, then the Participant shall
immediately repay such excess to UCH.

(f) Payment Obligations Absolute; Release of Claims. Subject to the provisions
in Sections 3(c) and 6(a), the obligations of UCH and its Affiliates under this
Section 3 shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set off, counterclaim,
recoupment, defense or other right which UCH or its Affiliates may have against
a Participant or anyone else; provided that the obligations of UCH and its
Affiliates under this Section 3 (except upon such Participant’s death) shall be
subject to such Participant’s execution, within 45 days after the Termination
Date, of a general release and waiver substantially in the form attached as
Exhibit A, which has become irrevocable. UCH and the Company agree to execute
such form of release and waiver concurrently with the execution thereof by
Participant. All amounts payable by UCH shall be paid without notice or demand.
A Participant shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Section 3,
and, except with respect to Continuation Coverage, the obtaining of any such
other employment (or the engagement in any endeavor as an independent
contractor, sole proprietor, partner, or joint venturer) shall in no event
effect any reduction of the obligations of UCH and its Affiliates under this
Section 3.

SECTION 4. Administration of Plan; Claims Procedure.

(a) General. Except as specifically provided herein, the Plan shall be
administered by the Plan Administrator. The Plan Administrator may delegate any
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of severance benefits,
to designated individuals or committees. The Plan Administrator shall be the
“administrator” and a “named fiduciary” under the Plan for purposes of ERISA.

(b) Interpretations and Variations. The Plan Administrator shall have the duty
and authority to interpret and construe, in its sole discretion, the terms of
the Plan in regard to all questions of eligibility, the status and rights of
Participants, and the manner, time and amount of

 

7



--------------------------------------------------------------------------------

any payment under the Plan. The Plan Administrator or its representative shall
decide any issues arising under this Plan, and the decision of the Plan
Administrator shall be binding and conclusive on the Participants, UCH and the
Company. Any variations from the Plan may be made only by the Plan Administrator
in its sole discretion.

(c) Filing a Claim. It is not normally necessary to file a claim in order to
receive benefits under this Plan; however, if a Participant (the “Claimant”)
feels he or she has been improperly denied severance benefits, any claim for
payment of severance benefits shall be signed, dated and submitted to the
Executive Vice President and General Counsel & Secretary, as set forth in
Section 7(a). The Plan Administrator shall then evaluate the claim and notify
the Claimant of the approval or disapproval in accordance with the provisions of
this Plan not later than 90 days after the Company’s receipt of such claim
unless special circumstances require an extension of time for processing the
claims. If such an extension of time for processing is required, written notice
of the extension shall be furnished to the Claimant prior to the termination of
the initial 90 day period which shall specify the special circumstances
requiring an extension and the date by which a final decision will be reached
(which date shall not be later than 180 days after the date on which the claim
was filed). If the Claimant does not provide all the necessary information for
the Plan Administrator to process the claim, the Plan Administrator may request
additional information and set deadlines for the Claimant to provide that
information.

(d) Notice of Initial Determination. The Claimant shall be given a written
notice in which the Claimant shall be advised as to whether the claim is granted
or denied, in whole or in part. If a claim is denied, in whole or in part, the
Claimant shall be given written notice which shall contain (i) the specific
reasons for the denial, (ii) specific references to pertinent Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary and (iv) an explanation of this Plan’s
appeal procedures, which shall also include a statement of the Claimant’s right
to bring a civil action under Section 502(a) of ERISA following a denial of the
claim upon review.

(e) Right to Appeal. If a claim for payment of severance benefits made in
accordance with the procedures specified in this Plan is denied, in whole or in
part, the Claimant shall have the right to request that the Plan Administrator
review the denial, provided that the Claimant files a written request for review
with the Plan Administrator within 60 days after the date on which the Claimant
received written notification of the denial. The Claimant may review or receive
copies, upon request and free of charge, any documents, records or other
information “relevant” (within the meaning of Department of Labor Regulation
2560.503-1(m)(8)) to the Claimant’s claim. The Claimant may also submit written
comments, documents, records and other information relating to his or her claim.

(f) Review of Appeal. In deciding a Claimant’s appeal, the Plan Administrator
shall take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial review of the claim. If
the Claimant does not provide all the necessary information for the Plan
Administrator to decide the appeal, the Plan Administrator may request
additional information and set deadlines for the Claimant to provide that
information. Within 60

 

8



--------------------------------------------------------------------------------

days after a request for review is received, the review shall be made and the
Claimant shall be advised in writing of the decision on review, unless special
circumstances require an extension of time for processing the review, in which
case the Claimant shall be given a written notification within such initial 60
day period specifying the reasons for the extension and when such review shall
be completed (provided that such review shall be completed within 120 days after
the date on which the request for review was filed).

(g) Notice of Appeal Determination. The decision on review shall be forwarded to
the Claimant in writing and, in the case of a denial, shall include (i) specific
reasons for the decision, (ii) specific references to the pertinent Plan
provisions upon which the decision is based, (iii) a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records or other information relevant to the
Claimant’s claim and (iv) a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following a wholly or partially denied
claim for benefits. The Plan Administrator’s decision on review shall be final
and binding on all persons for all purposes. If a Claimant shall fail to file a
request for review in accordance with the procedures herein outlined, such
Claimant shall have no right to review and shall have no right to bring an
action in any court, and the denial of the claim shall become final and binding
on all persons for all purposes. Any notice and decisions by the Plan
Administrator under this Section 4 may be furnished electronically in accordance
with Department of Labor Regulation 2520.104b-1(c)(i), (iii) and (iv).

(h) Arbitration. Upon a Claimant’s exhaustion of the provisions set forth above,
any Claimant with a continuing dispute arising out of or relating to this Plan
or the adoption, breach, termination or validity thereof, will be settled by
binding arbitration by a panel of three arbitrators in accordance with the
commercial arbitration rules of the American Arbitration Association. The
arbitration proceedings will be located in Chicago, Illinois. The arbitrators
are not empowered to award damages in excess of compensatory damages and no
party shall be entitled to any damages in excess of compensatory damages.
Judgment upon any arbitration award may be entered into any court having
jurisdiction thereof and the parties consent to the jurisdiction of any court of
competent jurisdiction located in the State of Illinois. BY PARTICIPATING IN
THIS PLAN, PARTICIPANT WAIVES ANY RIGHT THAT PARTICIPANT MAY HAVE TO A JURY
TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY CLAIM
ALLEGED BY PARTICIPANT.

SECTION 5. Section 409A Compliance; Changes in Law.

(a) It is the intention of UCH and the Company that the provisions of this Plan
comply with Section 409A of the Code, and all provisions of this Plan shall be
construed and interpreted in a manner consistent with Section 409A of the Code.
UCH and the Company shall administer and operate this Plan in compliance with
Section 409A of the Code and any rules, regulations or other guidance
promulgated thereunder as in effect from time to time and in the event that UCH
determines that any provision of this Plan does not comply with Section 409A of
the Code or any such rules, regulations or guidance and that as a result any
Participant may become subject to a Section 409A tax, notwithstanding
Section 7(k), UCH shall have the discretion to amend or modify such provision to
avoid the application of such Section 409A tax,

 

9



--------------------------------------------------------------------------------

and in no event shall any Participant’s consent be required for such amendment
or modification. Notwithstanding any provision of this Plan to the contrary,
each Participant shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may arise in connection with amounts payable
pursuant to this Plan (including any taxes arising under Section 409A of the
Code), and neither UCH nor the Company shall have any obligation to indemnify or
otherwise hold such Participant harmless from any or all of such taxes.

(b) In the event that UCH determines that any provision of this Plan violates,
or would result in any material liability (other than liabilities for Severance
Benefits) to the Company under, any law, regulation, rule or similar authority
of any governmental agency (other than Section 409A of the Code), UCH and the
Company shall be entitled, notwithstanding Section 7(k), to amend or modify such
provision as UCH determines in its discretion to be necessary or desirable to
avoid such violation or liability, and in no event shall any Participant’s
consent be required for such amendment or modification.

(c) The payments under this Plan are designated as separate payments for
purposes of the short-term deferral rule under Treasury Regulation
Section 1.409A-1(b)(4), the exemption for involuntary terminations under
separation pay plans under Treasury Regulation Section 1.409A-1(b)(9)(iii), and
the exemption for medical expense reimbursements under Treasury Regulation
Section 1.409A-1(b)(9)(v)(B). As a result, (A) payments that are made on or
before the 15th day of the third month of the calendar year following the year
that includes the Participant’s Separation Date, (B) any additional payments
that are made on or before the last day of the second calendar year following
the year of the Participant’s Separation Date and do not exceed the lesser of
two times the Participant’s annual rate of pay in the year prior to his
termination or two times the limit under Code Section 401(a)(17) then in effect,
and (C) continued medical expense reimbursements during the applicable COBRA
period, are exempt from the requirements of Code Section 409A.

(d) To the extent any amounts under this Plan are payable by reference to a
Participant’s “termination of employment,” such term and similar terms shall be
deemed to refer to such Participant’s “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Plan, to the extent any payments hereunder constitute “nonqualified deferred
compensation,” within the meaning of Section 409A of the Code, and the
Participant is a specified employee, within the meaning of Treasury Regulation
Section 1.409A-1(i), as determined by UCH in accordance with any method
permitted under Code Section 409A, as of the date of the Participant’s
separation from service, each such payment that is payable upon such
Participant’s separation from service and would have been paid prior to the
six-month anniversary of such Participant’s separation from service, shall be
delayed until the earlier to occur of (i) the first day of the seventh month
following the Participant’s separation from service or (ii) the date of the
Participant’s death (which date is the “Section 409A Payment Date”), and the
Participant shall also receive interest thereon from the date such payment or
benefit would have been provided in the absence of this paragraph until the date
of receipt of such payment or benefit at the Aa Corporate Bond Rate (as defined
below). This paragraph shall not apply to any payment or benefit otherwise
described in the preceding sentence if another provision of this Plan or any
other plan or program of UCH or any of its Affiliates is intended to cause such
Participant’s receipt of such payment or benefit to satisfy the requirements of
Section 409A(a)(2)(B)(i) of the Code. “Aa Corporate Bond Rate” means the

 

10



--------------------------------------------------------------------------------

average of the Moody’s daily long-term corporate bond yield averages for
Aa-rated corporate bonds published by Moody’s Investors Service, for the
three-month period ending on the last day of the second month preceding the
Termination Date (or, if such yield information is no longer so published, then
the average of the daily corporate bond yields for a comparable sample of
Aa-rated corporate bonds of comparable tenor determined in good faith by the
Company).

(e) Any reimbursements payable to a Participant pursuant to this Plan or
otherwise shall be paid to such Participant in no event later than the last day
of the calendar year following the calendar year in which such Participant
incurred the reimbursable expense. Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Plan shall not be subject to liquidation or
exchange for any other benefit. Any tax gross-up payment payable to a
Participant, whether under this Plan or otherwise, shall be paid to the
Participant or to the applicable taxing authorities on the Participant’s behalf
as soon as practicable after the related taxes are due, but in any event not
later than the last day of the calendar year following the calendar year in
which the related taxes are remitted to the taxing authorities.

SECTION 6. Offset; No Mitigation.

(a) The amount of a Participant’s Termination Payment shall be reduced to the
extent necessary to defray amounts owed under the travel program applicable to
such Participant, unused expense account balances, overpayment of salary, awards
or bonuses, advances or loans.

(b) In no event shall any Participant be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Participant under any of the provisions of this Plan and, except as specifically
provided in the definition of Continuation Coverage, such amounts shall not be
reduced whether or not the Participant obtains other employment.

SECTION 7. Miscellaneous.

(a) Notices. Notices and all other communications provided for herein shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Company or UCH:    United Continental Holdings, Inc.    233 S. Wacker
Drive, HDQLD    Chicago, Illinois 60606    Attention: General Counsel If to a
Participant:    At the most recent address    on file with the Company

 

11



--------------------------------------------------------------------------------

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

(b) GOVERNING LAW. THIS PLAN SHALL BE DEEMED TO BE MADE IN THE STATE OF
ILLINOIS, AND, TO THE EXTENT NOT PREEMPTED BY ERISA OR OTHER FEDERAL LAW, THE
VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS PLAN IN ALL
RESPECTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD
TO ITS PRINCIPLES OF CONFLICTS OF LAW. By participating in this Plan, each
Participant and UCH and the Company hereby irrevocably consent to, and agree not
to object or assert any defense or challenge to, the jurisdiction and venue of
the state and federal courts located in Chicago, Illinois, and agree that any
claim which, subject to Section 4 above, may be brought in a court of law or
equity may be brought in any such Chicago, Illinois court.

(c) No Waiver. No failure by UCH, the Company or a Participant at any time to
give notice of any breach by UCH, the Company or a Participant, or to require
compliance with, any condition or provision of this Plan shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

(d) Severability. If a court of competent jurisdiction determines that any
provision of this Plan is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Plan, and all other provisions
shall remain in full force and effect.

(e) Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Plan all federal, state,
city and other taxes as may be required pursuant to any law or governmental
regulation or ruling and all other normal employee deductions made with respect
to the Company’s employees generally.

(f) Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

(g) Interpretations. For purposes of this Plan, the words “include” and
“including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation”. The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if.” Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.

(h) Successors. This Plan shall be binding upon and inure to the benefit of UCH
and the Company and any successor of UCH or the Company, including without
limitation any person, association, or entity which may hereafter acquire or
succeed to all or substantially all of the business or assets of UCH or the
Company by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise. Participants’ rights, benefits and obligations
under this Plan are personal and shall not be voluntarily or involuntarily
assigned, alienated, or transferred, whether by operation of law or otherwise,
without the prior written consent of UCH and the Company.

 

12



--------------------------------------------------------------------------------

(i) Other Agreement. Except as provided in (i) plans, policies and programs
referenced in Section 3(a), (ii) any awards under stock incentive plans or
programs, long term incentive programs, annual incentive program, or similar
plans or programs of UCH or the Company, (iii) if applicable, the SERP Agreement
among the Participant, UCH and the Company, and (iv) if applicable, terms and
conditions that survive upon the expiration of the employment agreement among
the Participant, UCH and the Company as of the Effective Date, this Plan sets
forth the entire agreement of UCH and the Company with regard to the subject
matter hereof.

(j) Deemed Resignations. Any termination of a Participant’s employment shall
constitute an automatic resignation of such Participant as an officer of UCH,
the Company and each Affiliate of UCH and the Company, an automatic resignation
from the board of directors, if applicable, of UCH and the Company and each
Affiliate of UCH and the Company and from the board of directors or similar
governing body of any corporation, limited liability company or other entity in
which the Company, UCH or any Affiliate holds an equity interest and with
respect to which board or similar governing body such Participant serves as the
Company’s, UCH’s, or such Affiliate’s designee or other representative.

(k) No Guarantee of Employment. This Plan shall not be construed as creating any
contract of employment between UCH and its Affiliates, on the one hand, and any
Participant, on the other hand, nor shall this Plan be construed as restricting
in any way the rights of UCH or any of its Affiliates to terminate the
employment of any Participant at any time and for any reason subject, however,
to any rights of a Participant under this Plan.

(l) Amendment and Termination of this Plan. Except as specifically provided in
Section 5, no amendment that is materially adverse to any Effective Date
Participant will be effective without the written consent of the Effective Date
Participant. Subject to the foregoing, the Committee may amend, modify or
terminate this Plan at any time; provided, however, that (i) except as
specifically provided in Section 5, no amendment that is materially adverse to
any Participant will be effective without such Participant’s written consent
until one year after its adoption, (ii) termination of the Plan will not be
effective until the first anniversary of the date of the relevant corporate
action authorizing the Plan’s termination and (iii) no such amendment,
modification or termination shall affect the right to any unpaid Severance
Benefits of any Participant whose Termination Date has occurred prior to such
amendment, modification or termination of this Plan. The failure of UCH, the
Company or a Participant to insist upon strict adherence to any term of this
Plan on any occasion shall not be considered as a waiver of the rights of UCH,
the Company or such Participant or deprive UCH, the Company or such Participant
of the right thereafter to insist upon strict adherence to that term or any
other term of this Plan. No failure or delay by UCH, the Company or any
Participant in exercising any right or power hereunder will operate as a waiver
thereof, nor will any single or partial exercise of any such right or power, or
any abandonment of any steps to enforce such right or power, preclude any other
or further exercise thereof or the exercise of any other right or power.

 

13



--------------------------------------------------------------------------------

SECTION 8. Survival. The provisions of this Plan, including Sections 3, 4, 5, 6,
7 and 8 shall survive and remain binding and enforceable, notwithstanding the
expiration or termination of this Plan, the termination of a Participant’s
employment with UCH or any of its Affiliates for any reason or any settlement of
the financial rights and obligations arising from such Participant’s
participation hereunder, to the extent necessary to preserve the intended
benefits of such provisions.

* * * * * *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, UCH and the Company have each caused this Executive
Severance Plan to be executed on its behalf, to be effective as of October 1,
2014.

 

UNITED CONTINENTAL HOLDINGS, INC.

/s/ Jeffery A. Smisek

Jeffery A. Smisek President and Chief Executive Officer UNITED AIRLINES, INC.

/s/ Jeffery A. Smisek

Jeffery A. Smisek President and Chief Executive Officer

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release Agreement

(to be executed by UCH, Company and Participant)

In consideration of the benefits provided to [            ] (“Participant”)
pursuant to the terms of the United Continental Holdings, Inc. Senior Officer
Severance Plan (the “Severance Plan”) and other valuable consideration,
Participant hereby releases United Continental Holdings, Inc. (“UCH”) and United
Airlines, Inc. (“Company”) and each of their subsidiaries and affiliates and
their respective stockholders, officers, directors, employees, representatives,
agents and attorneys from any and all claims or liabilities, known or unknown,
of any kind, including, without limitation, any and all claims and liabilities
relating to Participant’s employment by, or services rendered to or for,
Company, UCH, or any of their subsidiaries or affiliates, or relating to the
cessation of such employment or under the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, Title VII
of the Civil Rights Act of 1964, 42 U.S.C. Section 1981, the Illinois Human
Rights Act, the Illinois Wage Payment and Collection Act, and any other
statutory, tort, contract or common law cause of action, other than claims or
liabilities arising from a breach by UCH or Company of (i) its post-employment
obligations under the Severance Plan, (ii) its obligations under its qualified
retirements plans in which Participant participates (the “Qualified Plans”),
under Participant’s outstanding grants of stock options or restricted stock,
under Participant’s outstanding awards under the long term incentive programs of
UCH and Company (the “Incentive Programs”), or under any other compensation plan
or program of UCH or Company, including, if applicable, the SERP Agreement among
the Participant, UCH and the Company, or (iii) its obligations under existing
agreements governing Participant’s flight benefits relating to other airlines,
if any. UCH and Company hereby release Participant from any and all claims or
liabilities, known or unknown, of any kind in any way relating to or pertaining
to Participant’s employment by, or services rendered to or for, UCH, Company or
any of their subsidiaries or affiliates, other than fraud or intentional
malfeasance or claims arising from a breach by Participant of the Severance Plan
or of Participant’s obligations under the Qualified Plans, under Participant’s
outstanding grants of stock options or restricted stock, under Participant’s
outstanding awards under the Incentive Programs, under any other compensation
plan or program of UCH or Company, including, if applicable, the SERP Agreement
among the Participant, UCH and the Company, or under existing agreements
governing Participant’s flight benefits relating to other airlines, if any.
These releases are to be broadly construed in favor of the released persons.
These releases do not apply to any rights or claims that may arise after the
date of execution of this Release Agreement by Participant, Company and UCH.
Each party agrees that this Release Agreement is not and shall not be construed
as an admission of any wrongdoing or liability on the part of any such party.
Notwithstanding the foregoing, the post-employment obligations created by the
Severance Plan, the Qualified Plans, Participant’s outstanding grants of stock
options or restricted stock, Participant’s outstanding awards under the
Incentive Programs, or under any other compensation plan or program of UCH or
Company, or under existing agreements governing Participant’s flight benefits
relating to other airlines, if any, are not released.

Participant acknowledges that, by Participant’s free and voluntary act of
signing below, Participant agrees to all of the terms of this Release Agreement
and intends to be legally bound thereby.

 

A-1



--------------------------------------------------------------------------------

Participant acknowledges that Participant has received a copy of this Release
Agreement on [date that Participant receives Release Agreement]. Participant
understands that Participant may consider whether to agree to the terms
contained herein for a period of [twenty-one] [forty-five] days after the date
Participant has received this Release Agreement. Accordingly, Participant may
execute this Release Agreement by [date [21] [45] days after Release Agreement
is given to Participant], to acknowledge Participant’s understanding of and
agreement with the foregoing. [Add if 45 days applies: Participant acknowledges
that attached to this Release Agreement are (i) a list of the positions and ages
of those employees selected for termination (or participation in the exit
incentive or other employment termination program) and (ii) a list of the ages
of those employees not selected for termination (or participation in such
program).] Participant acknowledges that Participant has been and is hereby
advised to consult with an attorney prior to executing this Release Agreement.

This Release Agreement will become effective, enforceable and irrevocable on the
eighth day after the date on which it is executed by Participant (the “Effective
Date”). During the seven-day period prior to the Effective Date, Participant may
revoke Participant’s agreement to accept the terms hereof by serving written
notice in accordance with Section 7(a) of the Plan to Company of Participant’s
intention to revoke. Effective on the eighth calendar day following the date set
forth below.

 

UNITED CONTINENTAL HOLDINGS, INC. By:  

 

Name:   Title:   UNITED AIRLINES, INC. By:  

 

Name:   Title:   PARTICIPANT

 

Name:

Date Signed:  

 

 

A-2